192 F.2d 1017
Howard P. WATSON, Executor of the Estate of Mrs. J. F.Watson, Deceased, Appellant,v.Dennis GALLAGHER and Evelyn Gallagher, Appellees.
No. 11333.
United States Court of Appeals Sixth Circuit.
Nov. 28, 1951.

Appeal from the United States District Court for the Eastern District of Tennessee, Knoxville; Robert L. Taylor, Judge.
Wilbur W. Piper, Knoxville, Tenn., Fowler, Long & Fowler, Knoxville, Tenn., of counsel, for appellant.
Nathan Orris Hale, Knoxville, Tenn., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the transcript of record, briefs and argument of counsel;And it appearing that this action was filed in the United States District Court for the Eastern District of Tennessee under Section 205 of the Housing and Rent Act of 1947, 50 U.S.C.A.Appendix, § 1895, for the treble damages for alleged overcharges of rent in the total amount of $961.29, plus a reasonable attorney's fee and costs; and it being the opinion of the Court that jurisdiction to hear the cause was lacking in said District Court under the provisions of said Act for the reasons given by the Court in Fields v. Washington, 3 Cir., 173 F.2d 701, and in the dissenting opinion in Adler v. Northern Hotel Co., 7 Cir., 175 F.2d 619, at page 622.


2
It is ordered that the judgment of the District Court be reversed and the cause be remanded to that Court for further proceedings consistent with the views expressed herein.